Citation Nr: 1716600	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016; a transcript of the hearing is in the claims file.

In June 2016, the Veteran filed a notice of disagreement (NOD) initiating an appeal with respect to the award of an initial 70 percent evaluation for posttraumatic stress disorder (PTSD) in the April 2016 rating decision.  The Agency of Original Jurisdiction (AOJ) has accepted the NOD, but has yet to issue a statement of the case (SOC).  The appeal is not perfected and is not certified to the Board.  As the AOJ is still developing the appeal, the Board will not accept jurisdiction of the claim for a higher initial rating for PTSD and refers this claim to the AOJ for the appropriate action.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016); see also 38 C.F.R. § 19.35 (stating that certification of issues on appeal by the agency of original jurisdiction is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals).


FINDING OF FACT

Bilateral hearing loss is manifested by no worse than Level II hearing in the right ear and Level III hearing in the left ear.






CONCLUSION OF LAW

An initial compensable disability rating for the Veteran's bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the Veteran was granted service connection for bilateral sensorineural hearing loss in a February 2012 rating decision, the claim is substantiated and no additional notice is required, as any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning VA's duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained, including all VAMC records and audiogram reports.  The Veteran's statements in support of the claim are also of record.  The Board notes that although the Veteran indicated in September 2016 that he was in the process of obtaining additional medical evidence, VA has not received any such additional evidence to date.  VA's duty to assist is a two-way street, and the appellant cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board therefore finds that no additional evidence which may aid the Veteran's claims being adjudicated herein or might be pertinent to the bases of the claims has been submitted, identified, or remains outstanding, and the Board's duty to assist has therefore been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations contained in the record, relevant to the issues being decided herein, discussed all applicable medical principles and are adequate upon which to decide the claims at issue.  Moreover, neither the Veteran nor his representative objected to the adequacy of any examination conducted that is applicable this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, VA has complied with the March 2016 remand instructions of the Board.  In response to the Board's remand, the Veteran was contacted in an April 2016 letter and asked to identify all private providers who have treated his bilateral hearing loss.  The Veteran was also asked to provide a general release form authorizing VA to obtain records from these facilities on his behalf.  In response, the Veteran submitted a release on May 2, 2016 identifying the contract examiners who conducted VA audiological examinations in April and May 2016.  Copies of the April and May 2016 VA contract examination reports are included in the claims file and were performed per the Board's March 2016 remand instructions.  The claim was then readjudicated in August and October 2016 supplemental statements of the case (SSOCs).  The Board therefore finds that VA has complied with its remand instructions and the duties to notify and assist the Veteran.

II.  Increased Initial Disability Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when determining disability ratings.  See generally 38 C.F.R. 4.1, Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation is already established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The RO granted service connection for bilateral hearing loss in the February 2012 rating decision on appeal, with an initial non-compensable evaluation assigned effective April 25, 2007.  The Veteran disagrees with the RO's assessment and contends he is entitled to compensation.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).
An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 when an exceptional pattern of hearing loss is shown.

The Veteran's hearing was examined by VA in January 2012, May 2014, April 2016, and May 2016.  The most severe hearing loss was demonstrated at the May 2014 audiological examination.  An audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
45
50
LEFT
40
35
35
65
50

The average decibel loss shown in the audiogram above indicates pure tone thresholds, in decibels, of 41.25 Hz in the right ear and 46.25 Hz in the left ear.  The examiner indicated that speech discrimination scores were 84 percent in the right ear and 82 percent in the left ear.  Applying the results to Table VI yields Level II hearing on the right and Level III hearing on the left; which warrants a non-compensable rating according to Table VII.

The Veteran has also submitted some private medical evidence in support of his claim.  Private audiological reports dated in December 2009 and January 2013 document diagnoses of bilateral sensorineural hearing loss and the Veteran's difficulty understanding speech.  The December 2009 report is not accompanied by an audiogram, but the January 2013 private examination includes an audiogram demonstrating an average decibel loss of 43.75 Hz in the right ear and 52.5 Hz in the left ear.  Speech discrimination scores are reported as 88 percent in the right ear and 84 percent in the left; however, the private examination report does not indicate whether the Maryland CNC controlled speech discrimination test was utilized as required for a valid audiological examination under 38 C.F.R. § 4.85(a).  Despite the lack of clarity regarding the method used to measure speech discrimination, even if the Board accepts the January 2013 private examination as valid, it does not indicate a level of hearing loss that most nearly approximates compensable.  An average decibel loss and speech discrimination scores noted in the January 2013 examination translate to Level II hearing in both ears under Table VI and a non-compensable rating under Table VII. Thus, none of the VA or private medical evidence supports the award of a compensable initial rating.  

The Board has considered the Veteran's statements regarding the severity of his service-connected hearing loss.  Although the Veteran testified at the February 2016 hearing that his hearing loss had worsened since the May 2014 VA audiological evaluation, there is no objective evidence in the record indicating that the Veteran's service-connected hearing loss manifested to a compensable level during the period on appeal.  The Board finds that the medical evidence-which contains objective test results that directly address the applicable rating criteria-are more probative than the Veteran's lay statements.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id.

The Board finds that the rating criteria contemplate the symptoms associated with the Veteran's hearing loss.  The Veteran's condition manifests reduced hearing acuity that affects his ability to hear and understand other speakers, and decreases environmental awareness.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's condition.  In addition, the record does not indicate that the Veteran manifests any additional disability that is attributable to the combined effect of his multiple service-connected conditions, to include hearing loss, tinnitus, and PTSD.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Board finds that, as the Veteran's hearing loss is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board also notes that, although the record indicates the Veteran previously raised the issue of individual unemployability, the Veteran did not indicate that his service-connected hearing disability affects his ability to obtain or maintain substantially gainful employment.  On his May 2012 application for increased compensation based on unemployability, the Veteran only listed PTSD as the service-connected disability affecting his employability.  Therefore, the Veteran's assertion of unemployability is not related to the issue currently before the Board, and a determination of entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


